Citation Nr: 0700563	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to widow's pension benefits.

3.  Entitlement to service connection for hepatitis, for 
purposes of accrued benefits.



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1986.  He filed an application in March 2002 for VA 
compensation or pension benefits, but he died in April 2002 
before his claims for hepatitis, etc., could be decided.  In 
April 2003, the appellant - alleging she was his lawful 
surviving spouse, filed an application for reimbursement from 
accrued amounts due a deceased beneficiary.  An August 2004 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, deemed 
her marriage to him valid, not legally impeded, so she could 
be recognized as his widow.  But the RO issued additional 
decisions that same month determining she was not entitled to 
service connection for the cause of his death or for 
hepatitis B and C for purposes of accrued benefits.  As well, 
the RO determined she was not entitled to a widow's pension.  
She appealed to the Board of Veterans' Appeals (Board).

The issues of service connection for accrued benefits 
purposes and for the cause of the veteran's death are being 
REMANDED to the RO for further development and consideration, 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim for a widow's pension, apprised of 
whose responsibility - hers or VA's, it was for obtaining 
the supporting evidence, and all relevant evidence necessary 
for a fair disposition of this claim has been obtained.

2.  The annualized countable income for all periods 
subsequent to the appellant's filing of her claim exceeded 
the maximum annual income for pension benefits.

3.  No expenses, including unreimbursed medical expenses, 
were claimed.


CONCLUSION OF LAW

The appellant's countable income precludes her from receiving 
pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2006); 38 
C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  But 
the VCAA does not apply to all types of claims.  For example, 
in Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this appeal is not found in Chapter 51.  Thus, because the 
law as mandated by statute, and not the evidence, is 
dispositive of this particular claim, the VCAA is 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Nonetheless, in June 2003 and July 2004 letters, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate her claims, as well 
as what information and evidence she needed to submit, 
what information and evidence would be obtained by VA, and 
the need for her to advise VA of or submit any further 
evidence pertaining to her claims.  The June 2003 letter 
specifically asked her for information about income and 
expenses such as unreimbursed medical expenses.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and pertinent statements and information furnished by his 
appellant-widow.

Laws and Analysis

In April 2003, the appellant filed an application (VA Form 
21-534) for dependency and indemnity compensation (DIC), 
death pension, and accrued benefits - including death 
compensation.  In September 2004 the RO issued a decision 
notifying her that her claim for VA pension benefits was 
denied because her countable income exceeded the maximum 
annual pension rate.  This appeal ensued.

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  The surviving spouse of a 
veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

Here, the deceased veteran served more than 90 days during 
the Vietnam era, so he had the required wartime service.  And 
as already mentioned, the RO determined in an August 2004 
administrative decision that his marriage to the appellant 
was valid - not legally impeded.  So she is his lawful 
surviving spouse.

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 
3.271, 3.262, 3.272.

The appellant reports that she has two dependant children, 
one of whom is in her custody.  She does not report any 
income from these children, but has indicated she receives  
154 for a 20 year old son that lives at her home.  The 
maximum annual pension rate for a surviving spouse with no 
dependents in effect when she first submitted her claim for 
pension in April 2003 was $6,497.  VA Manual M21-1, Appendix 
B, Change 46, December 1, 2001.  The maximum annual pension 
rate (MAPR) is set by Congress.  That rate, which may change 
yearly, is published in Appendix B of the Veterans Benefits 
Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 
C.F.R. § 3.3(a)(3), 3.23.  The MAPR has subsequently risen to 
$7,094, effective December 1, 2005.

At the outset of this claim, the appellant has reported 
monthly income through December 2003 to include  750 in 
wages,  154 in children's allowance, 199 in housing 
subsidy, and  33.44 in widow's pension.  This adds up to  
1136.44 per month or  13637.28 per year.  The conversion 
rate from US dollars to Euros at the time of the appellant's 
August 2004 rating was indicated as 0.8243.  When this rate 
is applied, the appellant's annual income is $ 16,544.07.  
This figure is well in excess of the MAPR at that time, or 
for any period.

The appellant reported a downward adjustment to her income 
effective in January 2004.  At this time, she indicated that 
she received unemployment, in the amount of  414, and no 
wages.  For this period then, her income is adjusted to 
 9605.28 annually, or $11,652.65 - still well in excess of 
MAPR for any period.

Then, in October 2004, the appellant noted mistakes in 
handwriting that lead to improper calculations by the RO, and 
reported changes in her income effective January 2005.  She 
reported monthly income to include  550 "welfare money 
/social money" from the German government,  33.44 private 
pension, and  154 child allowance.  This total adds up to  
737.44 per month or  8849.28 annually.  Applying the average 
Interbank currency exchange rate of .74000 US Dollars to 
Euros in effect in January 01, 2005, yields a dollar 
equivalent of $ 11,958.49, still well in excess of the MAPR 
for any period during the pendency of her claim.

Although her countable income exceeded the legislated MAPR 
for the period of time in question, the appellant may still 
be eligible for pension.  Certain unreimbursed medical 
expenses (in excess of five percent of the MAPR) may be 
excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.  In addition, welfare payments are excluded from 
income as well.  Id.  The appellant stated in correspondence 
received in April 2005 that she pays  450 per month rent and 
 65 per month for electricity.  But these expenses are not 
listed under 38 C.F.R. § 3.372 as exclusions from income.  
She has not submitted any evidence regarding medical expenses 
or any other expenses she believes should be deducted from 
the reported income.  As a final note on this matter, the 
Board observes that she has characterized a currently 
received transfer payment as "welfare money /social money".  
Apart from this characterization, however, there is no 
evidence of record establishing this income as 
distinguishable from the unemployment indicated by her for 
prior periods.  Furthermore, in correspondence dated in June 
2004, she indicated that continued unemployment would mean 
that she would receive Social Security, another form of 
income not excluded by 38 C.F.R. § 3.272.  Accordingly, the 
Board finds there are no adjustments to be made to her income 
based on exclusions.



In summary, the evidence of record shows the appellant's 
countable income exceeds the statutory limits for entitlement 
to pension benefits.  The Board is very sympathetic to her 
loss and recognizes the veteran's meritorious service and the 
contributions he made to his country.  The Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2006).  And the law passed by Congress specifically prohibits 
the payment of VA pension benefits to those whose countable 
income exceeds statutory limits.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's countable income exceeds 
the statutory limits, she is not legally entitled to pension 
benefits.  Thus, her claim must be denied.


ORDER

The claim for widow's pension benefits is denied


REMAND

With respect to the appellant's remaining claims for cause of 
death and accrued benefits, further development of these 
claims is required to comply with the duty to assist.



The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claims, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO's November 2002 
letter to the appellant does not properly advise her of the 
evidence that is necessary to substantiate her claims for 
service connection for accrued benefits purposes or for cause 
of death.  Id.; 38 C.F.R. § 3.159 (2005).  

This case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is granted for accrued benefits purposes, or for 
cause of death.  The notice should also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accrued Benefits

For limited purposes of this remand only, the Board notes 
that the appellant's April 2003 claim for accrued benefits 
appears to have been timely filed, within one year of the 
veteran's death in April 2002.  38 C.F.R. § 3.1000(c).  In an 
August 2004 rating decision and a March 2005 Supplemental 
Statement of the Case(SSOC), the RO adjudicated the issue of 
service connection for hepatitis C.  In a sentence on page 2 
of the September 2004 letter notifying the appellant of the 
denial of service connection, the RO stated "[a]n accrued 
benefit is any money we owe a veteran at the time of death.  
We can't approve your claim for accrued benefits because the 
VA didn't owe any money."  However, accrued benefits are not 
addressed nominally in any adjudication of the underlying 
matter.  Moreover, the appellant was not notified of 
regulations pertinent to her claim for accrued benefits until 
the April 2005 SSOC.  This SSOC was issued one month after 
the most recent adjudication of service connection for 
hepatitis.  In order to eliminate questions of the Board's 
jurisdiction under 38 C.F.R. § 20.101(a) and to ensure proper 
notice under 38 C.F.R. § 3.159, the issue of service 
connection for purposes of accrued benefits should be 
adjudicated properly, and the appellant should be provided an 
adjudicative decision specifically addressing this matter.

The Board also points out that, effective January 29, 2007, 
VA is amending 38 C.F.R. § 3.1000 to ensure consistency with 
section 104 of the Veterans Benefits Act of 2003 ("the Act"), 
Public Law 108-183, which amended 38 U.S.C. § 5121, with 
respect to payment of certain accrued benefits upon the death 
of a beneficiary.  Accrued Benefits, 71 Federal Register 
78,368-78,369 (to be codified at 38 C.F.R. pt. 3) (Dec. 29, 
2006).  Regarding the claim at issue, both the death of the 
appellant and the filing of the appellant's claim occurred 
prior the Act becoming law on December 16, 2003.  So, the 
two-year limitation on the benefit-payable period would still 
apply.  Another potentially relevant matter addressed in the 
new amendments is the definition of "[e]vidence in the file 
at date of death" in 38 C.F.R. § 3.1000(d)(4).  This has 
been altered to include "evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death, in support of a claim for VA 
benefits pending on the date of death."  Id; Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  Other aspects of this 
amendment will not materially affect the ongoing adjudication 
of this matter.  See Accrued Benefits, 71 Federal Register 
78,369; See also Accrued Benefits, 71 FR Doc. 37,027, 37,029 
(proposed June 29, 2006)(to be codified at 38 C.F.R. pt. 3).



Cause of Death

The service medical records document the veteran's 
hospitalization for infectious hepatitis in November 1969.  A 
private medical report from July 2002 indicates his death was 
due to "multiple organ failure on the base of advanced liver 
cirrhosis induced by a hepatitis C".  A report on his death 
prepared by the U.S. Consulate General in Germany indicates 
he died of hemorrhagic shock induced by liver failure.  The 
appellant contends the condition from which he was diagnosed 
in service and the condition for which he died in April 2002 
are the same.

Complicating the analysis of this claim is that a specific, 
accurate test for hepatitis C was not available until around 
1989.  While currently hepatitis could be distinguished among 
various types - such as Types A, B, or C - such explicit 
distinctions apparently did not exist when the veteran was 
initially diagnosed with "infectious" hepatitis in 1969.  
Thus, a threshold question in the adjudication of this claim 
is whether the veteran's liver disorder documented in 1969 
is, in essence, one and the same as that characterized in 
private medical records and his death certificate as 
hepatitis C.  Secondary to this question is the issue of 
whether his death was then caused by this condition, or is 
otherwise related to service.  

Consequently, the Board concludes that a remand is necessary 
in order to obtain a medical nexus opinion, which includes a 
review of the claims file for the veteran's pertinent medical 
and other history, to address the etiology of his hepatitis 
C.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).

The Board has carefully reviewed the entire record, including 
the theory of causation advanced by the appellant in January 
2005 correspondence, associating the veteran's death with 
service.  It finds that deferment of a decision on the merits 
is the most appropriate disposition at this time pending a 
medical determination by a specialist as to whether the liver 
disorder characterized as "infectious hepatitis" in 1969 was 
at least as likely as not hepatitis C; and whether the more 
currently diagnosed disorder is at least as likely as not 
etiologically related to his service, including that initial 
diagnosis while in the military.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the appellant a VCAA letter 
regarding her claims for service 
connection for accrued benefits purposes 
and for cause of death.  The letter must 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain a medical opinion from an 
appropriate physician as to whether it is 
at least as likely as not (i.e., at least 
50 percent probable) the veteran's 
"infectious hepatitis" in service, in 
1969, was hepatitis C.  The designated 
physician should then indicate whether 
it is at least as likely as not the 
hepatitis C infection associated with the 
veteran's death was related to his 
military service, including the 1969 
diagnosis of "infectious hepatitis."

The opinions expressed should be supported 
by a discussion of pertinent history, such 
as any and all applicable risk factors.  
Possible risk factors include direct 
contact with blood or bodily fluids, 
tattoos, and long-term intravenous drug 
use.

If any etiology opinion or diagnosis 
cannot be given without resorting to 
conjecture or speculation, whether due to 
inconclusive clinical or laboratory 
findings or any other reason, the examiner 
should so state and explain why.

3.  Review the claims file to ensure that 
all requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure it 
is responsive to and in compliance with 
the directives of this remand and if not, 
the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then readjudicate the claims for 
service connection for accrued benefits 
purposes and for cause of death.  Keep in 
mind that different evidentiary standards 
apply to these claims, with consideration 
of evidence in accrued benefits claims 
being generally limited to evidence in the 
claims file or possession of the VA at the 
time of the veteran's death.  See 
38 C.F.R. § 3.1000(d)(4);  See, too, 
Accrued Benefits, 71 Federal Register 
78,369.  If the claims are not granted to 
the appellant's satisfaction, send her an 
SSOC that separately addresses (1) service 
connection for hepatitis C for accrued 
benefits purposes and (2) service 
connection for cause of death.  She should 
then be given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


